         Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

    NORTHROP GRUMMAN SHIP SYSTEMS,
    INC., f/k/a INGALLS SHIPBUILDING, INC.,

           Plaintiff,

    PODHURST ORSECK, P.A. LAW FIRM                    CIVIL CASE NO: 02-cv-00785-HSO-RHW

           Intervenor Plaintiff,

    v.

    THE MINISTRY OF DEFENSE OF THE
    REPUBLIC OF VENEZUELA,

          Defendant.
    ________________________________________

DEFENDANT’S MOTION TO FILE UNDER SEAL THE UNREDACTED VERSION OF
 THE SETTLEMENT AGREEMENT BETWEEN CRYSTALLEX INTERNATIONAL
     CORPORATION AND THE BOLIVARIAN REPUBLIC OF VENEZUELA

          Defendant, the Ministry of Defense of the Republic of Venezuela (the “Ministry”), by and

through its undersigned counsel, and pursuant to Local Rule 79(e) hereby submits this Motion to

File under Seal the Unredacted Version of the Settlement Agreement between Crystallex

International Corporation (“Crystallex”) and the Bolivarian Republic of Venezuela (the

“Agreement”), and in support states as follows:

                                          INTRODUCTION

          At the heart of the current dispute between the Parties is whether the amount of the

judgment should be reduced by any amounts Ingalls has recovered in relation to its claim to funds

from the Trust Account.1 Ingalls plainly denies that it received any amounts as compensation in


1
 All capitalized terms used in this Motion have the same meaning as assigned in the Ministry’s
Response in Opposition to Huntington’s Request for Entry of Final Judgment Pursuant to Rule
58(d) and Motion in the Alternative Pursuant to Ruel 54(b)(ECF No. 408).
                                                1
     Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 2 of 6




direct contradiction of the terms of the Agreement. The terms of the Agreement are therefore vital

for this Court’s determination of the pending issue. Since Ingalls is not a party to the Agreement

and the Agreement is by its own terms confidential between the parties, the Ministry seeks

permission from this Court to file the document under seal.

                                      MEMORANDUM OF LAW

       While the public has a right to inspect and copy judicial records in federal courts, “[t]hat

right ‘is not absolute.’” S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993). When

exercising their discretion to permit the filing of documents under seal, district courts must

“balance the public’s common law right of access against the interests favoring nondisclosure.”

Id. In conducting this balancing test, the “relevant facts and circumstances of the particular case”

inform the factors that a court should balance. See, e.g., Belo Broadcasting Corp. v. Clark, 654

F.2d 423, 430 (5th Cir. 1981).

       Since confidentiality helps facilitate settlements and therefore conserves judicial resources,

courts are generally inclined to find that public policy favors preserving the confidentiality of

settlement agreements. See, e.g., Seals v. Herzing Inc., -New Orleans, 482 Fed. Appx. 893, 896

(5th Cir. 2012); see also Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 (2d. Cir. 2004); Estate

of Cole v. Ferrell, 163 So.3d 921, 926 (Miss. 2012). This is especially the case where the settlement

does not involve a right that is of a “private-public” character or is a confidential settlement reached

without the approval of the court. See Bradley on behalf of AJW v. Ackal, 954 F.3d 216 (5th Cir.

2020) (observing that unlike settlements filed and submitted for court approval, there is no

presumption of access “to information contained in settlement documents that were entered into

on a confidential basis between the parties and are not the themselves a part of the court record”)

(internal citations omitted). Besides finding that public policy favors voluntary settlements, courts

                                                   2
     Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 3 of 6




have also considered whether confidentiality was a key term in the parties’ decision to settle in

determining whether a confidential settlement should be sealed. See Seals v. Herzing Inc.-New

Orleans, 482 Fed. Appx. 893, 896 (5th Cir. 2012) (finding that parties ‘agreement to maintain

confidentiality is a factor in favor of sealing documents). In sum, the Fifth Circuit recognizes that

a district court has authority to “narrowly tailor an order to seal a settlement agreement where the

parties to the settlement agreed to maintain confidentiality and such confidentiality was a material

inducement to settlement, given the fact that public policy favors voluntary settlements.” United

States ex rel. Rigsby v. State Farm Fire and Casualty Co., Case No. 06-cv-433, 2014 WL

12713066 (S.D. Miss Oct. 9, 2014).

       In this case, the balance of the relevant factors weighs in favor of non-disclosure. First, the

Agreement contains express confidentiality provisions, indicating a clear intent that confidentiality

was a material element to the parties’ decision to settle. Another court has already found the terms

of the Agreement to be confidential in granting a motion to continue sealing exhibits that make

reference to the terms of the Agreement. See Crystallex International Corp. v. Bolivarian Republic

of Venezuela, Case No. 18-2797, Order on Motion to Continue Seal (3d Cir. Jan. 2, 2019). Second,

this Agreement is not part of the judicial record as it was not submitted for court approval, thereby

diminishing the public’s interest in its right to know and evaluate the settlement. While the

Agreement involves a public entity, the legitimate public interest is minimal. This Agreement is

between a foreign country and a foreign company. There are no US interests implicated. Moreover,

this is not a dispute affecting the public health or safety or a public-private right such as those

implicated in settlements involving the Fair Labor Standards Act. See, e.g., Prater v. Commerce

Equities Management Co., Inc., Case No. 07-2349, 2008 WL 5140045 * 1 (S.D. Tex, Dec. 8, 2008).

Third, the Agreement is material for this Court’s decision on the pending issue of whether the final

                                                 3
     Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 4 of 6




judgment amount is subject to a credit in favor of the Ministry. Finally, public policy favoring

voluntary settlement weights in favor of nondisclosure. In balance, these factors weigh in favor of

granting the Ministry’s request to file the unredacted version of the Agreement under seal.

       Pursuant to the other procedural requirements of Local Rule 79(e)(3), the Ministry requests

that the Agreement be sealed from any access by the public and the litigant’s counsel. This level

of limited access is most appropriate since neither party to the Agreement is a named party in these

proceedings and the Agreement requires that the terms be maintained confidential as between the

contracting parties, Crystallex and the Republic. The Ministry has already shared the only relevant

portion of the Agreement, and this clause standing alone, is enough to defeat Ingalls’s arguments.

There is no other reason to reveal the contents of the Agreement, but the Ministry is prepared to

reveal it to the Court so as to avoid any doubts regarding its contents.

       For the reasons set out above, the Ministry respectfully requests that the Court grant the

Motion permitting the filing under seal of the Agreement.



                                                              Respectfully Submitted,

                                                              /s/ Quinn Smith
                                                              GST LLP
                                                              Rodney Quinn Smith
                                                              Fla. Bar No. 59523
                                                              Admitted pro hac vice
                                                              e-mail: quinn.smith@gstllp.com
                                                              1111 Brickell Avenue
                                                              Suite 2715
                                                              Miami, Florida 33131
                                                              (T) (305) 856-7723
                                                              (F) (305) 856-7724




                                                  4
     Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 5 of 6




                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 8, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing document is

being served this date on all counsel of record or pro se parties on the Service List below in the

manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF

system or in some other authorized manner for those counsel or parties who are not authorized to

receive electronically Notices of Electronic Filing.


                                                                By: s/ Rodney Quinn Smith
                                                                Rodney Quinn Smith
                                                                Fla. Bar No. 59523
                                                                Admitted pro hac vice


                                      SERVICE LIST


Joseph F. Coyne - PHV, Jr.                             Alexander Yanos - PHV
Sheppard, Mullin, Richter & Hampton                    Alston & Bird, LLP - New York
333 South Hope St., 48th Floor                         90 Park Avenue
Los Angeles, CA 90071                                  New York, NY 10016
Email: jcoyne@sheppardmullin.com                       212-210-9400
                                                       Email: alex.yanos@alston.com
Kenneth A. O'Brien - PHV, Jr.
Sheppard, Mullin, Richter & Hampton                    Carlos Ramos-Mrosovsky - PHV
333 South Hope St., 43rd Floor                         Alston & Bird, LLP - New York
Los Angeles, CA 90071                                  90 Park Avenue
213-617-5402                                           New York, NY 10016
Fax: 213-443-2805                                      212-210-9400
Email: kaobrien@smrh.com                               Email: carlos.ramos-
                                                       mrosovsky@alston.com
Richard P. Salloum
Franke & Salloum, PLLC                                 J. Thomas Hamrick , Jr.
P. O. Drawer 460                                       Huntington Ingalls Industries, Inc.
10071 Lorraine Road (39503)                            5100 River Road
Gulfport, MS 39502                                     Avondale, LA 70094
228/868-7070                                           504/654-5720
Fax: 22868-7090                                        Fax: 504/654-5432
Email: rps@frslaw.com                                  Email: tom.hamrick@hii-co.com

                                                 5
     Case 1:02-cv-00785-HSO-RHW Document 417 Filed 05/08/20 Page 6 of 6




Rajat Rana - PHV
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
212-210-9400
Email: rajat.rana@alston.com

Traci M. Castille
Franke & Salloum, PLLC
P. O. Drawer 460
10071 Lorraine Road (39503)
Gulfport, MS 39502
228/868-7070
Fax: 228/868-7090
Email: tmc@frslaw.com

George S. Shaddock
P. O. Box 80
Pascagoula, MS 39567-0080
228/627-3089
Email: ctaylor.lawfirm@gmail.com




                                     6
